



EXHIBIT 10.16
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of September 17, 2015 (the “Employment
Agreement”), by and between BakerCorp, a Delaware corporation (the “Company”),
and Les Fry (the “Executive”).
WHEREAS, the Company desires to employ the Executive as Senior Vice President,
Sales & Marketing of the Company and wishes to acquire and be assured of his
services on the terms and conditions hereinafter set forth; and


WHEREAS, the Executive desires to be employed by the Company as Senior Vice
President, Sales & Marketing of the Company and to perform and to serve the
Company on the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:
Section 1.Employment.
1.1.    Term. Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on October 12,
2015 (the “Effective Date”) and ending on the fifth anniversary of the Effective
Date (the “Initial Term”); provided, however, that the period of the Executive’s
employment pursuant to this Employment Agreement shall be automatically extended
for successive one-year periods thereafter (each, a “Renewal Term”), in each
case unless either party hereto provides the other party hereto with written
notice that such period shall not be so extended at least 30 days in advance of
the expiration of the Initial Term or the then-current Renewal Term, as
applicable (the Initial Term and any Renewal Term, collectively, the “Term”).
Each additional one-year Renewal Term shall be added to the end of the next
scheduled expiration date of the Initial Term or Renewal Term, as applicable, as
of the first day after the last date on which notice may be given pursuant to
the preceding sentence. The Executive’s period of employment pursuant to this
Employment Agreement shall hereinafter be referred to as the “Employment
Period.”
1.2.    Duties. During the Employment Period, the Executive shall serve as the
Company’s Senior Vice President, Sales & Marketing and such other positions as
an officer or director of the Company and such affiliates of the Company as the
Executive and the board of directors (the “Board”) of BakerCorp International
Holdings, Inc. (“Parent”) shall mutually agree from time to time, and shall have
the customary duties associated with such positions. The Executive shall report
directly to the Chief Executive Officer of the Company. The principal place of
employment, and principal office, shall be the Executive’s home in Lexington,
Kentucky, although Executive acknowledges that a core function of his duties
will require him to spend the majority of his working time traveling on Company
business (e.g., visiting Company branch locations, corporate headquarters in
Plano, Texas and customer locations).


1



--------------------------------------------------------------------------------





1.3.    Exclusivity. During the Employment Period, the Executive will devote
substantially all of the Executive’s business time, attention and energies to
the performance of the Executive’s duties hereunder. Consistent with the
foregoing obligation, during the Employment Period, the Executive shall not
without the prior written consent of the Board, which the Board may grant or
withhold in its sole discretion: (i) accept any other employment; (ii) serve on
the board of directors or similar body of any other business entity; or (iii)
engage, directly or indirectly, in any other business activity (whether or not
pursued for pecuniary advantage) that, solely in the case of clause (iii), is or
may be competitive with, or that might place Executive in a competing position
to that of, the Company Group (as hereinafter defined). The term “Company Group”
means individually and collectively Parent and each of its direct and indirect
subsidiaries, including, without limitation, the Company. Notwithstanding the
foregoing, nothing herein shall prevent the Executive from (x) serving on the
boards of directors of non-profit organizations, (y) participating in
charitable, civic, educational, professional, community or industry affairs and
(z) managing the Executive’s passive personal investments so long as such
activities in the aggregate do not interfere or conflict with the Executive’s
duties hereunder or create a potential business or fiduciary conflict.


1.4.    Payment of Taxes. To the extent that any taxes become payable by the
Executive by virtue of any payments made to, or benefits conferred upon, the
Executive by the Company, the Company shall not be liable to pay or obligated to
reimburse the Executive for any such taxes or to make any adjustment under this
Employment Agreement except as otherwise expressly set forth herein, and any
payments otherwise due under this Employment Agreement to the Executive shall be
reduced by any required withholding for federal, state and/or local taxes and
other appropriate payroll deductions.
Section 2.Compensation.
2.1.    Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $275,000.00, payable in accordance with the
Company’s standard payroll policies (the “Base Salary”). The Base Salary will be
reviewed annually and may be adjusted upward (but not downward) by the Board (or
a committee thereof) in its sole discretion.
2.2.    Annual Bonus. For each fiscal year of the Company ending during the
Employment Period, the Executive shall be eligible for a potential award of
additional compensation (the “Annual Bonus”) to be based upon such objectively
determinable Company performance criteria for each such fiscal year as
determined by the Board in the best interests of the Company (the “Performance
Goals”). The Executive’s target Annual Bonus opportunity for each fiscal year
that ends during the Employment Period shall equal 75% of the Base Salary (the
“Target Annual Bonus Opportunity”) (which shall be pro-rated for any fiscal year
not falling entirely within the Employment Period). The amount paid will depend
on the extent to which the Performance Goals are achieved or exceeded.
Notwithstanding the foregoing, for the first fiscal year that the Executive is
employed (FY2016), the Executive’s minimum Annual Bonus shall be $50,000.00
regardless of whether the Performance Goals are attained. The Annual Bonus shall
be paid within two and one-half months after the end of the Company’s fiscal
year, subject to the


2



--------------------------------------------------------------------------------





Executive’s continued employment through the date of payment (including with
respect to any minimum bonus for FY2016), except to the extent expressly
provided herein. The Annual Bonus shall be paid in cash.
2.3.    Initial Stock Option Grant. As soon as reasonably practicable following
the Effective Date, Parent shall grant to the Executive an option to purchase
shares of common stock of Parent, pursuant to an option agreement between Parent
and the Executive, substantially in the form attached hereto as Exhibit B. The
foregoing grant shall be subject to the Board’s approval.
2.4.    Employee Benefits. During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
2.5.    Vacation. During the Employment Period, the Executive shall be entitled
to four weeks vacation per fiscal year in accordance with the Company’s policy
on accrual and use applicable to employees as in effect from time to time. The
number of vacation days is prorated for the first and last fiscal years of
employment, and shall be determined by multiplying 20 by a fraction, the
numerator of which is the number of days the Executive is employed by the
Company during the applicable year and the denominator of which is 365.
2.6.    Business Expenses. The Company shall pay or reimburse the Executive,
upon presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing his duties under this Employment Agreement provided that all such
expenses are in accordance with the expense reimbursement policy of the Company
as approved by the Board (or a committee thereof) and in effect from time to
time.
Section 3.Employment Termination.
3.1.    Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate his employment hereunder for any reason during the Term,
in each case (other than upon a termination by the Company for Cause, as defined
below) at any time upon not less than 30 days’ notice to the other party (the
date on which the Executive’s employment terminates for any reason is herein
referred to as the “Termination Date”). Upon the termination of Executive’s
employment with the Company for any reason, the Executive shall be entitled to
(i) payment of any Base Salary earned but unpaid through the Termination Date,
(ii) any vested benefits to the extent provided under the applicable terms of
applicable Company arrangements and (iii) any unreimbursed expenses in
accordance with Section 2.6 hereof (collectively, the “Accrued Amounts”). It is
specifically understood and agreed by the parties to this Employment Agreement
that the Company’s obligations under this Section 3 constitute good and valuable
consideration for the covenants made by the Executive in favor of the Company
under this Employment Agreement, including, without limitation, Section 4
hereof.


3



--------------------------------------------------------------------------------





3.2.    Termination due to Death or Disability. If the Executive’s employment is
terminated due to the Executive’s death or Disability (as defined below), in
addition to the Accrued Amounts, the Company shall pay to the Executive or the
Executive’s estate, as applicable, a pro-rata bonus for the fiscal year of
termination, equal to the Executive’s Target Annual Bonus Opportunity,
multiplied by a fraction, the numerator of which is the number of days the
Executive is employed by the Company during the applicable fiscal year prior to
and including the Termination Date and the denominator of which is 365 (the
“Pro-Rata Bonus”). The Pro-Rata Bonus shall be paid within 30 days following the
Termination Date.
3.3.    Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason. If the Executive’s employment is
terminated (i) by the Executive by Voluntary Resignation for Good Reason, each
as defined below (provided that the Executive has complied with the Notice of
Resignation requirement set forth in Section 5.7 hereof) or (ii) by the Company
without Cause (which shall include a Company non-renewal of this Employment
Agreement in accordance with Section 1 hereof, provided, that, the Executive has
continued employment to the end of the Term and resigns within ten days
following the end of the Term), in addition to the Accrued Amounts, the Company
shall pay to the Executive (A) a Pro-Rata Bonus and (B) an amount per month
equal to one-twelfth of the Executive’s Base Salary for the 12-month period
following the Termination Date (the “Severance Benefits Period”); provided,
that, if such termination occurs within the one-year period following a Change
in Control (as defined below), in lieu of the Base Salary continuation described
in this clause (B), the Executive shall be entitled to such amount in a lump sum
(the “Severance Amount”). The Executive and the Executive’s dependents shall
also be entitled to health benefits (including medical, dental and vision
benefits) under the Company’s benefit plans for the Severance Benefits Period,
subject to earlier termination of such benefits if the Executive ceases to be
eligible for continuation coverage pursuant to Section 4980B of the Internal
Revenue Code of 1986, as amended (“COBRA”) on similar terms and conditions
applicable to the Executive immediately prior to the Termination Date; provided,
that, such continuation coverage shall be paid for by the Executive as to the
employee paid portion of the premium and by the Company as to the Company paid
portion of the premium, as in effect for similarly situated employees under the
Company’s benefit plans for active employees as of the Termination Date.
Executive shall only be entitled to reimbursement for the costs of such
continuation coverage as provided herein, if the Executive was participating in
the Company’s benefit plans for active employees immediately prior to the
Termination Date. The Executive shall be fully liable for the “employee paid”
portion of any applicable premium (as are similarly situated active employees)
under the benefit plans for which Executive has elected COBRA coverage. The
Company paid portion of any applicable premium under the benefits plans for
which Executive has elected COBRA coverage shall be paid in a lump sum payment
by the Company to the Executive within the 30-day period following the
Termination Date, shall be taxable income to the Executive and shall equal the
Company paid portion of such applicable premiums for the entire Severance
Benefits Period, regardless of any subsequent early termination of the
Executive’s COBRA coverage. The Executive shall then be solely responsible for
enrolling in and paying for such COBRA coverage. The period of such continued
coverage shall be credited against the Company’s obligation to permit the
Executive to elect continuation coverage under Section 601 of the Employee
Retirement Income Security Act of 1974, as amended, and any similar state law,
under COBRA, and any similar state law (the “Continued Medical Benefits”). The
Company’s obligations under


4



--------------------------------------------------------------------------------





this Section 3.3 are collectively referred to as the “Severance Benefits.”
Notwithstanding any provision to the contrary herein, and without limitation of
any remedies to which the Company may be entitled, (i) the Severance Amount
shall be paid, or commence to be paid, as applicable, within the 30-day period
following the Termination Date, provided, that, the Executive signs and delivers
to the Company the release attached hereto as Exhibit A (the “Release”) and the
period (if any) during which the Release can be revoked expires within such
30-day period; provided, further, that, if such 30-day period spans two calendar
years, payment of the Severance Amount shall be paid, or commence to be paid, as
applicable, in the second calendar year. The Executive specifically acknowledges
that the Executive’s entering into this Employment Agreement and payment by the
Company of the Severance Benefits constitutes good and valuable and otherwise
sufficient consideration for the Executive’s execution and delivery of the
Release.
3.4.    Voluntary Resignation other than for Good Reason; Termination by the
Company for Cause. If the Executive’s employment with the Company is terminated
(i) by the Executive by Voluntary Resignation other than for Good Reason or (ii)
by the Company for Cause, the Company shall pay to the Executive the Accrued
Amounts.
3.5.    No Mitigation or Set-Off. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Employment
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment or other service
by a subsequent employer or service recipient. The Company’s obligations to pay
the Executive amounts hereunder shall not be subject to set-off, counterclaim or
recoupment of amounts owed by the Executive to the Company or any of its
affiliates.
Section 4.Restrictive Covenants.
4.1.    Non-Disclosure of Confidential Information.
(a)    “Confidential Information” means proprietary and confidential information
regarding the Company Group that is not generally available to the public,
including (to the extent that it is not so generally available): (1) information
regarding the Company Group’s business, operations, financial condition,
customers, vendors, sales representatives and other employees; (2) projections,
budgets and business plans regarding the Company Group; (3) information
regarding the Company Group’s planned or pending acquisitions, divestitures or
other business combinations; (4) the Company Group’s trade secrets and
proprietary information; and (5) the Company Group’s technical information,
discoveries, inventions, improvements, techniques, processes, business methods,
equipment, algorithms, software programs, software source documents and
formulae. For purposes of the preceding sentence, information is not treated as
being generally available to the public if it is made public by the Executive in
violation of this Employment Agreement.
(b)    During the Term and at all times thereafter, (i) the Executive must
maintain all Confidential Information in confidence and must not disclose any
Confidential Information to anyone outside of the Company Group; and (ii) the
Executive must not use any Confidential Information for the benefit of the
Executive or any third party. Nothing in this


5



--------------------------------------------------------------------------------





Employment Agreement, however, prohibits the Executive from: (1) disclosing any
information (or taking any other action) in furtherance of the Executive’s
duties to the Company Group while employed by the Company Group; or (2)
disclosing Confidential Information to the extent required by law (after giving
prompt notice to the Company in order that the Company Group may attempt to
obtain a protective order or other assurance that confidential treatment will be
accorded such information). Upon the Company’s request at any time, and upon the
Termination Date, the Executive must immediately deliver to the Company Group
all tangible items in the Executive’s possession or control that are or that
contain Confidential Information, without keeping any copies.
(c)    The covenants of the Executive under this Section 4.1 are in addition to,
and are not intended to limit in any way, the Executive’s duties and obligations
to the Company Group under any applicable statutory, civil or common law not to
disclose or make personal use of Confidential Information or trade secrets.
4.2.    Non Solicitation, No-Hire and Non-Disparagement:
(a)    For the period beginning on the date of this Employment Agreement and
ending two years after the Termination Date (the “Restricted Period”), the
Executive covenants and agrees that the Executive shall not, directly or
indirectly, as an officer, director, employee, partner, stockholder, member,
proprietor, consultant, joint venturer, investor or in any other capacity, (i)
solicit any Persons (as such term is defined below) who are, or within the
one-year period immediately preceding the Termination Date were, customers of
the Company Group, to purchase other than from the Company Group any goods or
services sold or provided by the Company Group in relation to the Business (as
such term is defined below) or (ii) take any action to discourage any Persons
who are, or within the one-year period immediately preceding the Termination
Date were, suppliers of the Company Group, from doing business with the Company
Group.
(b)    In addition, the Executive covenants and agrees that during the
Restricted Period, the Executive shall not, directly or indirectly, as an
officer, director, employee, partner, stockholder, member, proprietor,
consultant, joint venturer, investor or in any other capacity, hire or solicit
to perform services (as an employee, consultant or otherwise) or take any
actions which are intended to persuade any termination of association with the
Company Group (as applicable) any Persons who are, or within the six-month
period immediately preceding the solicitation were, employed by the Company
Group at the level of a manager, director (e.g., sales and marketing, business
development), vice-president, president or any level more senior than any such
level, provided, however, that (A) solicitation or hiring by the Executive of an
immediate family member of such Executive shall not constitute a violation of
this Section 4.2, and (B) general solicitations of employment published in a
journal, newspaper or other publication of general circulation or listed on any
internet job site and not specifically directed towards such employees shall not
be deemed to constitute solicitation for purposes of this Section 4.2 and the
hiring of any person as a result of such permitted solicitations shall not
constitute a breach of this Section 4.2.
(c)    The Executive also hereby covenants and agrees that the Executive shall
not, directly or indirectly, make (or cause to be made) to any Person any
knowingly disparaging, derogatory or other negative statement about the Company
Group or any of their


6



--------------------------------------------------------------------------------





officers, directors or employees. The Company covenants and agrees that the
directors and senior officers of the Company shall not, directly or indirectly,
while employed by the Company Group or serving as a director of any member of
the Company Group, as the case may be, make (or cause to be made) to any person
or entity any knowingly disparaging, derogatory or other negative statement
about the Executive. The foregoing shall not be violated by (i) truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings), or (ii) statements
that the Executive or the senior officers or directors of the Company in good
faith believe are necessary or appropriate to make in connection with their good
faith performance of their duties to the Company Group.
4.3.    Reasonableness of Restrictions. The Executive specifically acknowledges
and agrees that the time, geographic and activity restrictions (as applicable)
set forth in Section 4 of this Employment Agreement are reasonable and properly
required for the protection of the Company Group. The Executive further agrees
that these restrictions shall be given the construction which renders their
provisions enforceable to the maximum extent (but not in excess of their express
terms) possible under applicable law. If, however, a court of competent
jurisdiction determines that any of the restrictions stated herein are
unreasonable or otherwise not enforceable, the parties agree to the reduction of
such unenforceable restriction to the maximum time, geographic and activity
restriction (as applicable) as such court deems reasonable and otherwise
enforceable under the circumstances then existing. Also, if the Company Group
seeks partial enforcement of those Sections as to only time, geographic and
activity restrictions which are deemed reasonable by a court of competent
jurisdiction, then the Company Group shall be entitled to such partial
enforcement. If such agreement of reduction or right of partial enforcement is
not enforced by a court of competent jurisdiction, then the unenforceable
provisions shall be severed in accordance with Section 6.5. The Executive
recognizes that any breach of Section 4 will cause irreparable injury to the
Company Group and that the actual damages may be difficult to ascertain, and the
Executive agrees that money damages may not be an adequate remedy for breach of
any such Sections. Therefore, in the event of a breach or threatened breach of
any such Sections by the Executive, the Company Group, or their respective
successors and assigns may, in addition to other rights and remedies existing in
their favor, apply to a court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any breach of,
the provisions hereof without the requirement to post bond. In addition, in the
event of a breach by the Executive of such Sections, the covenant period with
respect to the Executive and such breached restriction, shall be tolled until
such breach is stopped.
4.4.    Other Obligations. Without implication that the contrary would otherwise
be true, the Executive’s obligations under Section 4 of this Employment
Agreement are in addition to, and not in limitation of, any other obligations
that the Executive may have under contract, applicable law or otherwise.
Section 5.Certain Definitions.
5.1.    “Business” means the business (i) of leasing temporary containment
equipment, pumps, filtration and shoring equipment and related accessories, (ii)
of selling pumps


7



--------------------------------------------------------------------------------





and related accessories, filtration and shoring equipment and (iii) as conducted
or contemplated to be conducted (in the case of contemplated conduct, as
evidenced by tangible business activities that have been undertaken by any
member of the Company Group or actions, activities or plans approved by the
Board) by the Company Group on the Termination Date.
5.2.    “Cause” means any of the following, as reasonably determined in good
faith by the Board: (i) commission by the Executive of a felony (or a crime
involving moral turpitude); (ii) theft, conversion, embezzlement or
misappropriation by the Executive of funds or other assets of the Company Group
or any other act of fraud or material dishonesty with respect to the Company
Group (including acceptance of any bribes or kickbacks); (iii) intentional,
grossly negligent or unlawful misconduct by the Executive that causes material
harm to the Company Group or exposes the Company Group to a substantial risk of
material harm; (iv) the Executive’s violation of a law regarding employment
discrimination or sexual harassment; (v) the Executive’s repeated failure to
follow the reasonable directives of a supervisor (or the Board – or person(s)
exercising a managerial function similar to the Board – of the Executive’s
employer within the Company Group) which failure has not been cured by the
Executive within 30 days after written notice to the Executive of such failure;
(vi) the unauthorized dissemination by the Executive of Confidential Information
which causes material harm to the Company Group or exposes the Company Group to
material harm; (vii) a material breach of any non-competition, non-solicitation,
confidentiality or similar agreement with the Company Group; or (viii) a
material breach of this Employment Agreement which breach has not been cured by
the Executive within 30 days after written notice to the Executive of such
breach (which 30-day cure period shall be required only if such breach is
capable of being cured). In the event that the Board believes that Cause may
exist, it shall provide the Executive with the opportunity to promptly (and in
any event, not later than the date and time specified by the Board in writing
for responding to its request for information, which date shall be reasonable
given the circumstances that are being evaluated with regard to whether Cause
may exist) provide the Board with information relevant to the Board’s ultimate
determination as to whether Cause exists.
5.3.    “Change in Control” means any transaction or series of related
transactions (including the consummation of a merger, share purchase,
recapitalization, redemption, issuance of capital stock, consolidation,
reorganization or otherwise) pursuant to which (i) the stockholders of Parent
immediately before such transaction own (together with their affiliates),
immediately following such transaction, securities representing 50% or less of
the combined voting power of the outstanding voting securities of the entity
surviving or resulting from such transaction, or (ii) Parent sells all or
substantially all of the assets of Parent and its subsidiaries on a consolidated
basis; provided, that, for purposes of this Employment Agreement, an event shall
not be considered to be a Change in Control unless such event is also a “change
in control event” within the meaning of Section 409A of the Internal Revenue
Code.
5.4.    “Disability” means that (1) the Executive is suffering from an illness,
injury, impairment or other disability that has caused (or the Board reasonably
determines will cause) the Executive to be unable to perform the Executive’s
duties with any member of the Company Group for 90 consecutive days or for 120
cumulative days during any 180-day period; (2) the Executive, the Executive’s
spouse or a minor child of the Executive has been diagnosed with a disease or
illness that a medical doctor reasonably acceptable to the Executive and the
Company


8



--------------------------------------------------------------------------------





has certified is terminal; or (3) the Executive is receiving long term
disability benefits under any policy, plan or program.
5.5.    “Good Reason” means the occurrence of any of the following events,
without the express written consent of the Executive, unless such events are
fully corrected in all material respects by the Company within 30 days following
written notification by the Executive to the Company of the occurrence of one of
the reasons set forth below: (i) a material diminution in the Executive’s Base
Salary or Target Annual Bonus Opportunity; (ii) a material diminution in the
Executive’s duties, authorities or responsibilities (other than temporarily
while physically or mentally incapacitated or as required by applicable law); or
(iii) a relocation of the Executive’s primary work location by more than 50
miles from its then current location. The Executive must provide the Company
with a written notice detailing the specific circumstances alleged to constitute
Good Reason in a Notice of Resignation pursuant to Section 5.7 hereof within 90
days after first becoming aware of the occurrence of such circumstances, and
actually terminate employment within 30 days following the expiration of the
Company’s 30-day cure period described above.
5.6.    “Person” means any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization, or the United States of America or any other
nation, state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
5.7.    “Voluntary Resignation” means the Executive’s voluntarily resignation of
the Executive’s employment with the Company by delivery of the Notice of
Resignation. The “Notice of Resignation” means a written notice of resignation
addressed to the Board and sent to the Company in accordance with the provisions
of Section 6.4 hereof. The Notice of Resignation shall set forth the date of
resignation and state whether or not the Executive believes that the resignation
is for Good Reason. In the event that the Executive believes that the
resignation is for Good Reason, the Notice of Resignation shall also set forth
in reasonable detail the basis of the Executive’s belief that the Executive is
resigning for Good Reason, including the elements of the definition of Good
Reason that the Executive believes are applicable.
Section 6.Miscellaneous.
6.1.    Indemnification; Liability Insurance. The Company shall indemnify the
Executive to the fullest extent permitted by applicable law in the event that
the Executive is a party to a pending action, suit or proceeding, by reason of
the fact that the Executive is or was a director, officer, employee or agent of
the Company or any of its affiliates. In addition, a directors’ and officers’
liability insurance policy (or policies) shall be kept in place, during the
Employment Period and thereafter for the duration of any period in which a
civil, equitable, criminal or administrative proceeding may be brought against
the Executive, providing coverage to the Executive that is no less favorable to
the Executive in any respect (including with respect to scope, exclusions,
amounts, and deductibles) than the coverage then being provided with respect to
periods after the Effective Date to any other present senior executive or
director of the Company.


9



--------------------------------------------------------------------------------





6.2.    Assignment; No Third-Party Beneficiaries. This Employment Agreement and
the rights and duties hereunder are personal to the parties hereto and shall not
be assigned, delegated, transferred, pledged or sold by either party hereto
without the prior written consent of the Company. Notwithstanding the foregoing,
the Company may assign this Employment Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company shall require such successor to expressly assume and agree to
perform this Employment Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Employment Agreement, “Company” shall mean the Company
and any successor to its business and/or assets, which assumes this Employment
Agreement by operation of law or otherwise assumes this Employment Agreement and
agrees to perform the duties and obligations of the Company hereunder. Nothing
in this Employment Agreement shall confer upon any Person not a party to this
Employment Agreement, or the legal representatives of such Person, any rights or
remedies of any nature or kind whatsoever under or by reason of this Employment
Agreement, except that the personal representative of the deceased Executive may
enforce the provisions hereof applicable in the event of the death of the
Executive.
6.3.    Complete Agreement; Amendments and Waivers. When signed by the
Executive, this Employment Agreement sets forth the terms of the Executive’s
employment by the Company, certain severance benefits to the Executive and the
restrictive covenants made by the Executive in consideration thereof and the
other terms hereof, and supersedes any and all prior representations and
agreements, whether written or oral regarding the subject matter hereof (unless
otherwise explicitly provided in this Employment Agreement). This Employment
Agreement can be amended only in a writing signed by the parties hereto;
provided, that, the observance of any provision of the Employment Agreement may
be waived in writing by the party that will lose the benefit as a result of the
waiver. The waiver by any party hereto of a breach of any provision of this
Employment Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach, except as otherwise explicitly provided for in such waiver. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
6.4.    Notice. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, with confirmation of
receipt (ii) facsimile during normal business hours, with confirmation of
receipt, to the number indicated, (iii) reputable commercial overnight delivery
service courier, with confirmation of receipt or (iv) registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:
If to the Company:     




10



--------------------------------------------------------------------------------





BakerCorp
3020 Old Ranch Parkway, Suite 220
Seal Beach, CA 90740
Attn: Amy M. Paul, Esq.


with a copy to:        


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Jeffrey Ross, Esq.
Facsimile: 212-859-4000


If to the Executive:    


Les Fry to his principal residence as reflected in the records of the Company.


with a copy to:




All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.


6.5.    Severability. Whenever possible, each provision or portion of any
provision of this Employment Agreement will be interpreted in such manner as to
be effective and valid under applicable law but the invalidity or
unenforceability of any provision or portion of any provision of this Employment
Agreement in any jurisdiction shall not affect the validity or enforceability of
the remainder of this Employment Agreement in that jurisdiction or the validity
or enforceability of this Employment Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Employment Agreement, including those contained in Section 4 hereof, is not
reasonable or valid, either in period of time, geographical area, or otherwise,
the parties hereto agree that such provision should be interpreted and enforced
to the maximum extent which such court or arbitrator deems reasonable or valid.
6.6.    Applicable Law; Jurisdiction; Venue. This Employment Agreement is
governed by the internal laws of the state of Delaware, without giving effect to
any choice of law rules that would require the application of the laws of any
other jurisdiction. Each party irrevocably submits to the non-exclusive
jurisdiction of any state or federal court within the state of Delaware with
respect to any cause or claim arising under or relating to this Employment
Agreement. Each party irrevocably consents to the service of process by
registered mail or personal service. Nothing


11



--------------------------------------------------------------------------------





in this Section 6.6 however, affects any person’s right (1) to serve process in
any other manner permitted by applicable law or (2) to enforce or collect any
judgment, order or injunction in any court or jurisdiction.
6.7.    Binding Effect. This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.
6.8.    No Strict Construction; Convenience of Headings. The language used in
this Employment Agreement shall be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of construction shall
be applied to this Employment Agreement to the effect that it should be
construed strictly against any party hereto. The headings contained in this
Employment Agreement are for convenience of reference only and shall not affect
the meaning or interpretation of this Employment Agreement.
6.9.    Section 409A of the Code. To the extent applicable, this Employment
Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Internal Revenue Code (the “Code”) and the Treasury
Regulations and other guidance issued thereunder. If on the date of the
Executive’s separation from service (as defined in Treasury Regulation Section
1.409A-1(h)) with the Company, the Executive is a specified employee (as defined
in Section 409A of the Code and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation Section 1.409A-1(b) and after application of the exemptions provided
in Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be
made to the Executive at any time during the six-month period following the
Executive’s separation from service, and any such amounts deferred such six
months shall instead be paid in a lump sum on the first payroll payment date
following expiration of such six-month period. For purposes of conforming this
Employment Agreement to Section 409A, the parties agree that any reference to
termination of employment, severance from employment, resignation from
employment or similar terms shall mean and be interpreted as a “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h). Each payment of
severance under this Employment Agreement shall be considered a separate payment
for purposes of Section 409A. Except as otherwise expressly provided herein, to
the extent any expense reimbursement or the provision of any in-kind benefit
under this Employment Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.
6.10.    Executive’s Acknowledgement. The Executive acknowledges (i) that the
Executive has consulted with or has had the opportunity to consult with
independent counsel of his own choice concerning this Employment Agreement and
has been advised to do so by the


12



--------------------------------------------------------------------------------





Company, and (ii) that the Executive has read and understands this Employment
Agreement, is fully aware of its legal effect, and has entered into it freely,
based on the Executive’s own judgment.
6.11.    Counterparts. A facsimile copy of this Employment Agreement (or a
counterpart thereof) shall be treated as an original. This Employment Agreement
may be executed in counterparts, a complete set of which shall be treated as a
single document.
[signature page follows]




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.




BAKERCORP




By:    
Name:
Title:






_________________________________
Les Fry











--------------------------------------------------------------------------------






EXHIBIT A
GENERAL RELEASE
This General Release (this “Release”) is made and entered into by and between
Les Fry (“Executive”) and BakerCorp (the “Company”).
WHEREAS, Executive has terminated employment with the Company on _________;
WHEREAS, the Company and Executive are parties to an Employment Agreement dated
September 17, 2015 (the “Employment Agreement”) (capitalized terms not otherwise
defined in this Release shall have the meaning assigned to such term in the
Employment Agreement);
NOW, THEREFORE, in consideration of the promises and agreements set forth below,
Executive and the Company agree as follows:
1.
Consideration. As partial consideration for entering into this Release,
Executive is to receive the Severance Benefits in accordance with and subject to
the terms and conditions of the Employment Agreement. Executive also
acknowledges that Executive’s entry into the Employment Agreement constitutes
good and valuable and otherwise sufficient consideration for Executive’s
execution and delivery to the Company of this Release. Executive is advised to
consult with an attorney before signing this Release.

2.
Released Parties. The term “Released Parties,” as used in this Release, shall
mean the Company Group and any of its past or present employees, administrators,
agents, officials, officers, directors, shareholders, divisions, parents,
subsidiaries, successors, affiliates, general partners, limited partners,
consultants, employee benefit plans (and their sponsors, fiduciaries, or
administrators), insurers, accountants and attorneys.

3.
General Release. In consideration for the benefits described in Paragraph 1,
Executive, on behalf of himself and his agents, representatives, attorneys,
assigns, heirs, executors, and administrators, fully releases each of the
Released Parties from any and all liability, claims, demands, actions, causes of
action, suits, grievances, debts, sums of money, agreements, promises, damages,
back and front pay, costs, expenses, attorneys’ fees, and remedies of any type,
regarding any act or failure to act that occurred up to and including the date
on which Executive signs this Release, including, without limitation, any claims
arising or that arose or may have arisen out of or in connection with
Executive’s employment or separation of employment from the Company, and
including but not limited to:

all claims, actions or liability under (1) Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866 (42 U.S.C.
§1981), the Age Discrimination in Employment Act (“ADEA”),







--------------------------------------------------------------------------------






the Americans with Disabilities Act, the Fair Labor Standards Act, the National
Labor Relations Act, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), the Family and Medical Leave Act; (2) any other federal,
state, or local statute, ordinance, regulation or constitution regarding
employment, compensation, unpaid wages, employee benefits, termination of
employment, or discrimination in employment; and (3) the common law of any state
relating to employment contracts, wrongful discharge, defamation, or any other
matter.
Notwithstanding the foregoing, this Release shall not be deemed to be a waiver
of any claim Executive may have to the extent (and only to the extent) such
claim arises from (1) a breach by the Company of its obligations under the
Employment Agreement to pay or provide (as applicable) the Accrued Amounts and
the Severance Benefits; (2) any rights to indemnification by the Company or its
affiliates under applicable law, by-laws, or as an insured under any director’s
and officer’s liability insurance policy now or previously in force, in any
event to the extent so provided, (3) with respect to Executive’s rights as a
shareholder or holder of options of Parent, or (4) rights applicable to
Executive under ERISA and the Consolidated Omnibus Budget Reconciliation Act
under any “employee benefit plan” (as defined in ERISA) of the Company
applicable to Executive.
4.
Waiver of Statutory or Common Law Limitations on Release. On behalf of himself
and his heirs, executors, legal representatives, successors and assigns, the
undersigned Executive specifically waives the benefits of any statutory or
common law of any state, which in effect provides that a general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor. It is expressly understood and agreed that the releases contained herein
are intended to cover and do cover all known facts and/or claims, as well as any
further facts and/or claims within the scope of such released claims not known
or anticipated, but which may later develop or be discovered, including all the
effects and consequences thereof. On behalf of himself and his heirs, executors,
legal representatives, successors and assigns, the undersigned Executive
acknowledges that he may hereafter discover facts in addition to, or different
from, those which he now believes to be true with respect to the subject matter
of the Claims released herein, but agrees that the undersigned has taken that
possibility into account prior to executing this Release and entering into the
Employment Agreement, and that the releases given herein shall be and remain in
effect notwithstanding the discovery or existence of any such additional or
different facts, as to which the undersigned Executive expressly assumes the
risk.

5.
Non-Admission. This Release does not constitute an admission by any of the
Released Parties that any action that any of them took with respect to Executive
was



2



--------------------------------------------------------------------------------






wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on Executive
and the Company specifically denies any such wrongdoing or violation.
6.
Release Inadmissible as Evidence. This Release, its execution, and its
implementation may not be used as evidence, and shall not be admissible, in a
subsequent proceeding of any kind, except one which either party institutes
alleging a breach of this Release.

7.
Confidentiality. Except as may be specifically required by law, Executive agrees
that he will not (without the prior written consent of the Company) disclose,
publish, indicate, or in any manner communicate, the terms and provisions of
this Release to any other person or entity except: (a) as may be required by
law; (b) to his accountant and/or financial advisor to the extent necessary to
prepare his tax returns; (c) to his attorney; and (d) to his immediate family
members. Executive further agrees that prior to any such authorized disclosure,
Executive will inform each such person to whom disclosure is to be made that the
terms of this Release are confidential.

8.
Waiver of Monetary Damages. Nothing in this Release shall be construed to
prohibit Executive from filing a charge with, providing information to, or
participating in any investigation or proceeding conducted by the EEOC or a
comparable state or local government agency, though Executive acknowledges and
agrees that Executive has waived the right to recover monetary damages in any
charge, complaint, or lawsuit filed by Executive or by anyone else on
Executive’s behalf or otherwise. Further, nothing in this Release shall preclude
Executive from responding truthfully to a valid subpoena or a request by a
governmental agency in connection with any investigation it is conducting.

9.
Waiver Applicable to California Residents. WITH RESPECT TO THE RELEASES
CONTAINED HEREIN, IF THE UNDERSIGNED IS A RESIDENT OF CALIFORNIA, THE
UNDERSIGNED ACKNOWLEDGES THAT HE IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHTS THAT HE MAY HAVE UNDER
SECTION 1542, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.


3



--------------------------------------------------------------------------------






10.
Entire Agreement. This Release contains the entire agreement and understanding
between the Executive and the Company concerning the matters described herein.
It supersedes all prior agreements, discussions, negotiations, understandings
and proposals of the parties with respect to such matters. The terms of this
Release cannot be changed except in a subsequent document signed by both
parties.

11.
Breach of Agreement. Executive agrees that in the event the Company is required
to commence an action in law or equity to enforce its rights under any provision
of this Release and prevails, Executive shall be liable for the reasonable
attorneys’ fees, costs and related expenses incurred by the Company in
connection with such action (other than with respect to any claim under the
ADEA).

12.
Severability. The provisions of this Release shall be severable and the
invalidity of any provision shall not affect the validity of the other
provisions.

13.
ADEA Waiver. Executive acknowledges that he has been advised in writing to
consult with an attorney prior to executing this Release, which contains
releases and waivers. Executive understands that he may take a period of 21 days
(or 45 days if this Release is being provided to Executive in connection with an
exit incentive or other employment termination program offered to a group or
class of employees) within which to consider this Release. Executive understands
that he may revoke this Release during the seven days following the execution of
this Release and that this Release will not become effective until that
seven-day revocation period has expired. In order to revoke this Release,
Executive must sign and send a written notice to the Company addressed to the
Chief Executive Officer, which shall be effective only if the Company receives
it no later than seven days after Executive signs this Release. If Executive
revokes this Release, he will not be entitled to any of the money, benefits or
other consideration provided to his as a result of this Release (including,
without limitation, the Severance Benefits).

14.
Knowing and Voluntary Waiver. Executive acknowledges that: (a) he has carefully
read this Release and fully understands its meaning and effect; (b) he had a
full and adequate opportunity and reasonable time period to review this Release
with an attorney of his choosing before he signed it; (c) he was not coerced
into signing this Release; (d) he agrees to all the terms of this Release and is
entering into this Release knowingly, voluntarily, and with full knowledge of
its significance; and (e) the only consideration for his signing the Release are
the terms stated herein, and no other promises or representations of any kind
have been made by any person or entity to cause him to sign this Release.

15.
Governing Law. This Release shall be governed by the internal laws of the State
of Delaware, without regard to its conflict of laws principles. Each party to
this Release irrevocably submits to the non-exclusive jurisdiction of any state
or federal court within the state of Delaware with respect to any cause or claim
arising under or relating to this Release. Each party to this Release
irrevocably consents to the service of process by registered mail or personal
service.



4



--------------------------------------------------------------------------------






16.
Miscellaneous. A facsimile copy of this Release (or a counterpart thereof) shall
be treated as an original.

17.    


5



--------------------------------------------------------------------------------






18.
Counterparts. This Release may be executed in counterparts and will be as fully
binding as if signed in one entire agreement.



 
BAKERCORP
 
 
   
   Les Fry
By:   
 
 
Dated:   
Dated:   
 
 
 
 








